This year I 
should like to devote most of my statement once again 
to the important matter of the Comorian island of 
Mayotte. This has been a dispute between us and 
France for more than three decades. It is our hope that 
there will be greater understanding and more active 
solidarity on this matter on the part of this Assembly. 
 It is my belief that the future of my country, the 
Union of the Comoros, depends on peace and stability. 
But there can be no lasting stability in my country 
without a final solution to this problem. Accordingly, 
this year we have once again requested that an item on 
the Comorian island of Mayotte be included on the 
agenda of the sixty-fifth session of the General 
Assembly. 
 I also take this opportunity to express the deep 
gratitude of the Comorian people for the valuable and 
unwavering support of the African Union, the League 
of Arab States and the Organization of the Islamic 
Conference on this issue.  
 I would like to begin by recalling that, pursuant 
to recommendations of the United Nations, the highest 
French authorities have themselves affirmed that the 
Comoros should accede to independence within 
inviolable borders. Thus, former French President Mr. 
Valéry Giscard d’Estaing declared, inter alia, that the 
Comoros are and always have been an entity and that it 
is natural that they have a common destiny.  
 I also deem it vital and timely to recall today 
certain resolutions of our Organization confirming the 
legitimacy of the Comorian claim to the island of 
Mayotte. These include resolution 1514 (XV), of 
14 December 1960, on the granting of independence to 
colonial countries and peoples, which guarantees the 
national unity and territorial integrity of such countries 
on regaining their sovereignty. Resolution 3291 
(XXIX), of 13 December 1974, reaffirms the integrity 
and unity of the Comoro Archipelago. In addition, 
resolution 3385 (XXX), of 12 November 1975, adopted 
a few months after the independence of the Comoros, 
affirms the admission of the Comoro Archipelago, 
composed of the islands of Mayotte, Anjouan, Mohéli 
and Grande-Comore, to the United Nations. 
 Lastly, the historic resolution 31/4, of 21 October 
1976, underscores the right of the Comoros and the 
duties of France with regard to that independent 
country. Allow me to read out the provisions of that 
resolution that is of paramount importance to my 
country and which will remain forever etched in the 
memory of my Comorian compatriots. 
 
 
19 10-54965 
 
  “Considering that the occupation by France 
of the Comorian island of Mayotte constitutes a 
flagrant encroachment on the national unity of the 
Comorian State, a Member of the United Nations, 
  “Considering that such an attitude on the 
part of France constitutes a violation of the 
principles of the relevant resolutions of the 
United Nations, in particular of General 
Assembly resolution 1514 (XV) of 14 December 
1960 concerning the granting of independence to 
colonial countries and peoples, which guarantees 
the national unity and territorial integrity of such 
countries, 
  “1. Condemns and considers null and void 
the referendums of 8 February and 11 April 1976 
organized in the Comorian island of Mayotte by 
the Government of France, and rejects: 
  “(a) Any other form of referendum or 
consultation which may hereafter be organized on 
Comorian territory in Mayotte by France; 
  “(b) Any foreign legislation purporting to 
legalize any French colonial presence on 
Comorian territory in Mayotte; 
  “2. Strongly condemns the presence of 
France in Mayotte, which constitutes a violation 
of the national unity, territorial integrity and 
sovereignty of the independent Republic of the 
Comoros;” (resolution 31/4, third and fourth 
preambular paragraphs and paras. 1 and 2). 
 France refuses to comply with all those relevant 
resolutions adopted by the General Assembly relating 
to the Comorian island of Mayotte and continues to 
violate the principle of the inviolability of colonial 
borders. It must be recalled that the principle of the 
inviolability of borders became a rule of customary 
international law, codified under paragraph 6 of 
resolution 1514 (XV), which stipulates that:  
  “Any attempt aimed at the partial or total 
disruption of the national unity and the territorial 
integrity of a country is incompatible with the 
purposes and principles of the Charter of the 
United Nations.”  
That same resolution recalls in its paragraph 7 that:  
  “All States shall observe faithfully and 
strictly the provisions of the Charter of the United 
Nations, the Universal Declaration of Human 
Rights and the present Declaration on the basis of 
equality, non-interference in the internal affairs of 
all States, and respect for the sovereign rights of 
all peoples and their territorial integrity.”  
 International jurisprudence fully recognizes that 
principle of the indivisibility of colonial entities. In the 
judgment handed down on 11 September 1992 in a 
dispute between Honduras and El Salvador, the 
International Court of Justice in The Hague declared 
that the principle of the inviolability of colonial 
borders is a retroactive principle that changes 
administrative boundaries originally designed for other 
purposes into international borders. 
 For many years, my country has called the 
international community to witness and has made 
known its readiness to seek a fair and just solution 
bilaterally. The response to our position was crushing. 
France not only took unilateral steps in 1994 to hinder 
the free circulation of persons by introducing a visa for 
all Comorians wishing to visit Mayotte, part of 
Comorian territory, but also, in 2000, it began the 
process of making the island a department, which is 
illegal under international law. 
 I wish to stress that the imposition of a visa 
requirement in 1994 had truly tragic human 
consequences. The small slice of the sea of 
approximately 70 kilometres separating Anjouan from 
the sister island of Mayotte has now become the largest 
maritime cemetery in the world. To date, nearly 7,000 
people have been killed. 
 Moreover, while we had agreed to establish a 
high-level working group to relaunch the dialogue in 
order to consider together equitable and just solutions, 
on 29 May 2009 France organized another referendum 
aimed at changing the status of the island of Mayotte 
into an overseas department. 
 We are surprised that, despite all the good will 
demonstrated by the Comorian side — and in particular 
the innovative proposal on Mayotte known as “one 
country, two systems” or two administrations, which I 
myself introduced at an earlier session of this 
Assembly — there has been no positive response from 
France to that outstretched hand. The dual system 
would be a compromise that would finally ensure 
respect for international law, while enabling France to 
continue to legally administer the Comorian island of 
Mayotte during a period to be mutually agreed. It 
would also enable our Mahorais brothers and sisters, 
  
 
10-54965 20 
 
whom I love dearly, to preserve their social status and 
standard of living, and the three other islands to finally 
take up the many challenges of development in peace 
and stability. 
 But France wants to know nothing about this 
compromise. Faced with such an attitude, we find 
ourselves obliged to request our dear Organization to 
require France to respect and comply with international 
law, implement the various relevant United Nations 
resolutions on the Comorian island of Mayotte, and to 
reconsider its position on our offer, which clearly 
represents a huge sacrifice on the part of my country, 
which in fact is within its rights. 
 What is at stake is the future of the Comoros, a 
small sovereign country Member of the United 
Nations. Also at stake is the honour of France, a great 
country whose ideals of liberty, equality and fraternity 
so strongly and profoundly inspired the Universal 
Declaration of Human Rights and the principles 
underpinning our Charter. Ultimately, what is at stake 
is the honour of our Organization, whose very 
credibility would be sorely challenged should 
international law and legality continue to be 
disregarded and the territorial integrity of the Comoros 
continue to be violated.  
 The United Nations is the guarantor of respect for 
international law. It is duty-bound to require that its 
Members’ legislation complies fully with the relevant 
resolutions. I can only endorse the statement of the 
President of the General Assembly, His Excellency Mr. 
Joseph Deiss, who said at the opening of this session 
that the United Nations is the guarantor of global 
governance and enjoys a global legitimacy. 
 I cannot end my statement without reiterating that 
the Comoros supports the efforts of the international 
community, and more specifically the personal efforts 
of His Excellency President Barack Hussein Obama, to 
establish a just and lasting peace in the Middle East 
enabling the Palestinian people to live freely and safely 
in an independent State and to enjoy fully all their 
legitimate rights. 
 My country also pays tribute to efforts to bring an 
end to the fratricidal conflicts that are ripping apart the 
Sudan, Afghanistan, Somalia, the Democratic Republic 
of the Congo and the Great Lakes region.  
 We also reiterate our strong support for the 
territorial integrity of the brotherly Kingdom of 
Morocco and our full backing for the Moroccan 
autonomy proposal as a definitive political compromise 
solution to the regional dispute over the Moroccan 
Sahara. 
 We also reiterate our unwavering support for the 
legitimate demands of the People’s Republic of China 
for the return of Taiwan to China’s fold. 
 It is through peace, stability and security and 
respect for international law that our nations will be 
able to attain the development goals they have set 
themselves to help our peoples. I therefore have full 
trust that our Organization shall continue to make these 
ideals its main focus.
 We must, as soon as possible, implement the 
agreements and resolutions that we have agreed in 
order to find peaceful and definitive solutions to all 
outstanding issues, because any delay in or suspension 
of our search for such solutions would create 
additional, similar issues and crises in other countries 
and spark the flames of extremism and terrorism 
throughout the world. We hope that we shall find 
solutions that will lead to the happiness and well-being 
of all our peoples.